DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim) (Patent/Publication Number US 2013/0259755). 
	Regarding claims 1, 13, and 16, Kim discloses a reductant insertion system (100, 300) for an aftertreatment system (30) configured to decompose constituents of an exhaust gas (Figures 4, 8, 10, 14, and 16), comprising: a dry reductant tank (100, 120) configured to contain a dry reductant (S) (e.g. See Paragraphs [0072] Referring to FIGS. 4 to 6C, an exhaust gas purification system according to a first exemplary embodiment of the present invention includes a main reactor 100 which produces ammonia by heating solid ammonium salt S. Referring to FIGS. 5A to 5C, the main reactor 100 may include a housing 120 having an accommodating portion formed to accommodate the solid ammonium salt S therein, and an ammonia outlet 122. ….) (e.g. See Paragraphs [0072, 0113, 0136]); a reductant delivery line (200, 300, 400) configured to operatively couple the dry reductant tank (100) to the aftertreatment system for delivery of the dry reductant to the aftertreatment system (e.g. See Paragraphs [0085] Referring to FIG. 4, the exhaust gas purification system according to the first exemplary embodiment of the present invention includes a dosing module 200 which is provided at an ammonia supply line 400 between the main reactor 100 and an injection nozzle 300. The dosing module 200 may adjust the ammonia, which flows out of the main reactor 100, to be supplied to the injection nozzle 300 in static pressure and in a fixed quantity.) (e.g. See Paragraphs [0085, 0092, 0107, 0125]); and a pressurized gas source (500a, 500c) configured to communicate the dry reductant to the aftertreatment system through the reductant delivery line using pressurized gas (e.g. See Paragraphs [0094] According to the first exemplary embodiment of the present invention, the gas supply device may be an air supply device 500a which supplies air to the ammonia supply line 400. The air supply device 500a may include any one of an air tank, a blower, and an air compressor, and may be connected to the ammonia supply line 400 and an air supply line 600a.) (e.g. See Paragraphs [0093-0094, 0107-0109, and 0131-0134]); and a reductant delivery line (100, 200, 300) configured to operatively couple the dry reductant tank to the aftertreatment system to allow gravity assisted delivery (Figure 16) of the dry reductant to the aftertreatment system from the dry reductant tank (e.g. See Figure 16; Paragraphs [0183-0194]).
	Regarding claims 2, 18, Kim further discloses wherein the pressurized gas source (500) comprises compressed gas occupying a volume of the dry reductant tank and exerting pressure on the dry reductant (e.g. See Paragraphs [0093-0094, 0107-0109, and 0131-0134]).
	Regarding claim 3, Kim further discloses a pressure release valve (230, 240) operatively coupled to the dry reductant tank, the pressure release valve configured to open in response to a pressure within the dry reductant tank exceeding a predetermined pressure threshold (e.g. See Paragraphs [0086] Referring to FIGS. 6A to 6C, the dosing module 200 may include a valve body 210 having an ammonia flow path 220. A pressure regulator 230, which is provided at the ammonia flow path 220 to adjust flow pressure of the ammonia, may be provided at the valve body 210. In addition, an adjusting valve 240, which is provided at the ammonia flow path 220 to adjust a discharge amount of the ammonia, may be provided at the valve body 210.) (e.g. See Paragraphs [0085-0086, 0103-0111]).
	Regarding claim 4, Kim further discloses a valve disposed in the reductant delivery line, the valve configured to be selectively opened for communicating a predetermined volume of the dry reductant to the aftertreatment system (e.g. See Paragraphs [0085-0086, 0103-0111]).
	Regarding claim 5, Kim further discloses a pressure sensor (112) integrated with the valve (e.g. See Paragraphs [0085-0086, 0103-0111]).
	Regarding claim 6, Kim further discloses a shutoff valve coupled to an outlet of the dry reductant tank and configured to selectively close to prevent dry reductant from being communicated out of the dry reductant tank (e.g. See Paragraphs [0099] Here, the sensors are sensors for sensing pressure, temperature and nitrogen oxide (NOx), and may be provided at the main reactor 100, the dosing module 200, and the exhaust pipe 20.) (e.g. See Paragraphs [0032-0037, 0099, 0192-0193]).
	Regarding claims 7, 14, Kim further discloses wherein the pressurized gas source comprises a compressed gas source coupled to the reductant delivery line and configured to provide compressed gas therethrough to the aftertreatment system, and wherein the reductant insertion system further comprises: a reductant communication line operatively coupling the dry reductant tank to the reductant delivery line (e.g. See Paragraphs [0085, 0092, 0107, 0125]); and a dry reductant feeder coupled to the reductant communication line and configured to communicate the dry reductant from the dry reductant tank to the reductant delivery line via the reductant communication line (e.g. See Paragraphs [0094] According to the first exemplary embodiment of the present invention, the gas supply device may be an air supply device 500a which supplies air to the ammonia supply line 400. The air supply device 500a may include any one of an air tank, a blower, and an air compressor, and may be connected to the ammonia supply line 400 and an air supply line 600a.) (e.g. See Paragraphs [0093-0094, 0131-0134]).
	Regarding claim 8, Kim further discloses an eductor (300) coupled to the reductant delivery line downstream of the reductant communication line (400), wherein the pressurized gas source is coupled to the reductant delivery line via the eductor, the eductor configured to generate suction in the reductant delivery line for delivering the dry reductant to the aftertreatment system via the reductant delivery line (e.g. See Paragraphs [0104] The ammonia flowing into the dosing module 200 flows to the injection nozzle 300 in static pressure and in a fixed quantity by the pressure regulator 230 and the adjusting valve 240 which are provided at the valve body 210, and the ammonia flowing into the injection nozzle 300 is injected to the selective catalytic reduction 30 in the exhaust pipe 20 in static pressure and in a fixed quantity and mixed with the exhaust gas.) (e.g. See Paragraphs [0085-0086, 0104-0109, and 0125-0126]).
	Regarding claim 9, Kim further discloses wherein a first end of the reductant delivery line upstream of the reductant communication line is open to atmosphere  (e.g. See Paragraphs [0085-0086, 0104-0109, and 0125-0126]).
	Regarding claims 10, 19, Kim further discloses wherein the pressurized gas source comprises an exhaust gas recirculation line (Figure 8) coupled to a first end of the reductant delivery line, the pressurized gas being recirculated exhaust gas (600b), and the reductant insertion system further comprises: a reductant communication line coupling the dry reductant tank to the reductant delivery line (400) (e.g. See Paragraphs [0113-0120]); and a dry reductant feeder coupled to the reductant communication line and configured to communicate the dry reductant from the dry reductant tank to the reductant delivery line via the reductant communication line (e.g. See Figures 8-9; Paragraphs [0113-0127]).
	Regarding claim 11, Kim further discloses a heater (121, 250) configured to heat the recirculated exhaust gas to a temperature sufficient to substantially decompose the dry reductant (e.g. See Paragraphs [0074-0081, 0102, 0150-0153]).
	Regarding claim 12, Kim further discloses a valve (500b, 410) coupled to the exhaust gas recirculation line and configured to be selectively opened for communicating the recirculated exhaust gas to the reductant delivery line (e.g. See Figures 8-9; Paragraphs [0113-0127]).
	Regarding claim 17, Kim further discloses that prior to providing the pressurized gas to the reductant delivery line, determining a temperature (111, 260) of the pressurized gas (e.g. See Paragraphs [0073, 0087-0091]); and in response to the temperature being less than a temperature threshold, heating the pressurized gas to a temperature sufficient to decompose the dry reductant (e.g. See Paragraphs [0087-0091, 0189-0196]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (Patent/Publication Number US 2013/0259755) in view of Adelman et al. (Adelman) (Patent/Publication Number US 2019/0234283).
	Regarding claims 15 and 20, Kim discloses all the claimed limitation as discussed above except that the dry reductant feeder comprises a screw feeder.
	Adelman teaches that it is conventional in the art, to use the dry reductant feeder (78, 84) comprises a screw feeder (82) (See Paragraphs [0039-0040, and 0044-0045]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a dry reductant feeder comprises a screw feeder of Kim, as taught by Adelman for the purpose of supplying reducing agent into the exhaust gas of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Suzuki et al. (Pat./Pub. No. US 2008/0260597), Bertiller et al. (Pat./Pub. No. US 2005/0284135), Tarabulski et al. (Pat./Pub. No. US 5809775), Jacob et al. (Pat./Pub. No. US 2004/0040288), Mikkelsen et al. (Pat./Pub. No. US 2002/0124568), and Qi et al. (Pat./Pub. No. US 2014/0286829), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 18, 2022